Citation Nr: 1200675	
Decision Date: 01/09/12    Archive Date: 01/20/12	

DOCKET NO.  09-37 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for allergies and sinusitis.

3.  Entitlement to service connection a for right heel disability.

4.  Entitlement to service connection for a left heel disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Cleveland RO.  The St. Petersburg, Florida RO subsequently obtained jurisdiction of the claims file.


FINDINGS OF FACT

1.  A psychiatric disorder, to include depression, did not manifest in service or for many years thereafter, and is not shown to be related to the Veteran's active service.  A psychosis was not shown within 1 year of separation from service.

2.  Any current allergies and sinusitis are not shown to be related to the Veteran's active service.

3.  Any current right heel disability did not manifest in service or for many years thereafter, and is not shown to be related to the Veteran's active service.

4.  Any current left heel disability did not manifest in service or for many years thereafter, and is not shown to be related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for a psychiatric disorder, to include depression, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for allergies and sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for a disability involving the right heel are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for a left heel disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefines VA's duty to notify and assist Veterans in the development of claims.  The regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (a) (2011).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that a letter dated in February 2008 complies with the mandates of the VCAA.  The Veteran was provided with notice of the information and evidence necessary to substantiate his claim.  He was also told what evidence VA would be responsible for obtaining and what evidence VA would assist him in obtaining.  

The VCAA also requires VA to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist contemplates that VA will help the claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion where necessary to make a decision on a claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, VA has obtained the Veteran's service treatment records and VA outpatient records from 2007.  An attempt was made to obtain Social Security Administration records, but a March 2009 communication reflects the Social Security Administration has no records pertaining to the Veteran.  

Although an examination or an opinion was not obtained in connection with the claim, the Board finds that VA is not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A.  

Here, the evidence does not indicate that the disabilities at issue are associated with the Veteran's active service many years ago.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal relationship between the claimed disabilities and his active service.  He has been informed by the RO that he would need medical evidence of a relationship between the claimed disabilities in service, and has not provided such evidence nor indicated where such evidence may be found.

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under the statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service will not suffice to meet the standard of subsection (b), as this would be contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In the instant case, the only evidence indicating a possible association between the claimed disabilities at issue and the Veteran's service are his own conclusory generalized statements, which are not supported by the evidence of record.  Consequently, VA is not required to afford him an examination as to the etiology of the claimed disabilities.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury suffered or contracted in the line of duty or for aggravation of a preexisting issue or disease sustained in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For a Veteran who has served ninety days (90) or more on active service during a period of war or after December 31, 1946, certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if manifest to a compensable degree of 10 percent or more within one year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service (or within any presumptive period) is not, in fact, shown to be chronic, or when a diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d, 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d. 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence in the record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will provide a summary of the relevant evidence where appropriate.  The Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

A review of the service treatment records reflects the Veteran was seen on one occasion in June 1966 complaining of chest pain, cough, and post nasal drip.  Subsequent treatment records are without reference to any further complaints with regard to the respiratory system.

In May 1969, the Veteran was seen for what was reported as a "self-inflicted" knife wound of the left knee.  Elaboration was not provided.  No reference was made to a psychiatric component.  

The service treatment records are without reference to complaints or findings indicative of the presence of psychiatric impairment, allergies, sinusitis, and/or a disability involving either heel.  At the time of examination for service discharge in October 1969, clinical evaluation was negative for any pertinent abnormality.  

The post service medical evidence of record dates from 2007, a time many years following service.  There is no indication in the post service medical records of the Veteran being treated or evaluated for any of the disabilities at issue for years following service discharge.  Notation was made at the time of a VA outpatient visit in May 2007 that the Veteran was being seen for hypertension, coronary artery disease, diabetes, and arthritis.  No reference was made to allergies.  The Veteran stated Zyrtec had helped a lot.  No reference was made to the Veteran's psychiatric status or to disability involving either heel.  

Other pertinent evidence includes the report of VA psychiatric outpatient consultation in January 2009.  It was reported the Veteran had been receiving treatment for depression since 2003 and 2004.  He was described as feeling depressed and worthless and as having low energy and not taking care of his personal hygiene.  He remarked he had worked "all my life, now falling apart."  He liked to go fishing, but did not do it at the present time because of financial concerns.  It was noted he had undergone open heart surgery in 2003 and then in 2005 he lost his house.  He did not pay into Social Security while working and was not currently eligible for Social Security pension benefits.  Following evaluation he was given an Axis I diagnosis of major depressive disorder.  Notation was made of "chronic medical conditions, financial problems, wife was disabled."  

The Board acknowledges that the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes through his own senses.  Layno v. Derwinski, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of the lay evidence, but lay evidence does not lack credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451, F.3d 1331, 1337 (Fed. Cir. 2006).  (Lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim).

Although the Veteran asserts that he has depression, allergies, sinusitis, and disabilities involving the heels, the Board finds that the persuasive weight of the evidence demonstrates that he did not experience continuous symptoms of any of the disabilities in service or for years thereafter.  He claims that somehow each of the disabilities at issue is related to his military service.  However, the Board finds the lack of mention of any of the disabilities at issue until just the past few years is of significant probative value.  See Harvey v. Brown, 6 Vet. App.390, 394 (1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  (Upholding Board decision giving higher probative value to a contemporaneous letter the Veteran noted during treatment than to assertions made many years later.)

A review of the record reveals that the Veteran has not expressed any specific lay assertions as to how or why the disabilities at issue are related to his military service.  The contemporaneous medical records regarding his service do not reflect any mention whatsoever of a psychiatric disorder, allergies, sinusitis, a right heel disability or a left heel disability.  The Veteran does not indicate ever receiving any treatment for any of them until many years following service discharge.  The Board notes that with regard to the psychiatric disorder, psychiatric outpatient consultation in early 2009, essentially referred to various medical problems, the Veteran's unemployed status, financial difficulties, and a sickly wife as being primarily responsible for his major depressive disorder.  No reference was made by the examiner to the Veteran's active service being responsible in any way for the Veteran's development of the major depressive disorder which was diagnosed in 2009.  

In view of the foregoing, the Board finds the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application with regard to any issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The claims for service connection for each of the disabilities at issue are denied.


ORDER

Service connection for a chronic psychiatric disability, to include depression, is denied.  

Service connection for allergies and sinusitis is denied.

Service connection for a disability manifested by right heel pain is denied.  

Service connection for a left heel disability is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


